Citation Nr: 1723818	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right shoulder degenerative joint disease, to include secondary to lumbar degenerative disc disease.

2. Entitlement to service connection for bilateral pes planus with plantar fibroma, to include secondary to lumbar degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Veteran testified in October 2015 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In February 2016 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the appellant requested a video hearing for the purpose of providing further evidence on the issues of entitlement to service connection for right shoulder degenerative joint disease and for bilateral pes planus with plantar fibroma. The record does not indicate that the Veteran withdrew his request for a hearing, or that the requested hearing has been held. 

While the Board acknowledges that the appellant previously testified at an October 2015 hearing, in light of the evidence submitted since that hearing and the decision in Cook v. Snyder, 28 Vet. App. 330 (2017), remand is required to provide the appellant with another hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a video conference hearing before a Veterans Law Judge. He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


